Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/8/2022, with respect to the previous objection to claim 1 has been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/8/2022, with respect to the previous 112(b) rejections of claims 1, 17-19 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 17-19 has been withdrawn. 

Examiner considers the previous 103 rejection under Nagamine to be overcome by the examiner’s amendment below (see reasons for allowance).  

In view of the amendments below, Examiner considers the application to be placed in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Stein on 6/15/2022.

The application has been amended as follows: 

Amendment to the claims
Please amend the claim(s) as follows:

For Claim 1:
A substrate processing apparatus comprising: 
a substrate holder; 
a processing liquid supply nozzle that supplies a processing liquid to a substrate held by the substrate holder; 
a liquid receiving cup that receives the processing liquid supplied to the substrate; 
a processing chamber that accommodates the liquid receiving cup and has an opening at an upper side; 
a shield that shields a region outside the liquid receiving cup in the opening of the processing chamber, the shield including an upper shielding plate stacked on a lower shielding plate; and 
a driver that moves the liquid receiving cup between a first processing position separated from the shield and a second processing position overlapping above the shield when viewed in a plan view; 
wherein each of the upper shielding plate and the lower shielding plate have a plurality of through holes in a thickness direction thereof, the through holes of the upper shielding plate and the through holes of the lower shielding plate being overlapped to form a plurality of through passages that penetrate the shield in the thickness direction, 
the plurality of through passages each being sized to allow the processing liquid to fall therethrough in the second processing position[[.]], and
wherein the through holes of the upper shielding plate and the through holes of the lower shielding plate are overlapped with each other by 1/2 to 1/3 an area of each through hole.

Rejoinder
Rejoin withdrawn claims 3 & 16.  

Canceled claims
Cancel claims 8-15, 18-19.  

Allowed claims
Claims 1, 3, 16-17 are allowed.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed substrate processing apparatus, and more particularly the claimed shield comprising the upper and lower shielding plates having through holes which overlap to form a through passage and which overlap by 1/2 to 1/3 area as required in amended claim 1.  Examiner considers the best prior art of record to be Nagamine (US 20020053319).
Nagamine teaches a solution treatment unit having collecting plates (see Figures 6-7, 18-19, 22-26, cup accommodating sections 70 & 260, spin chucks 71 & 261, cups 75 & 265, hoisting and lowering mechanisms 78 & 269, collecting plates 84 & 275, ventilation holes 85 & 276, washing fluid supply nozzles 100 & 293).  Nagamine’s collecting plates 84 & 275 having ventilation holes 85 & 276 do not overlap by 1/2 to 1/3 an area of each through hole as required in claim 1, as there appears to be complete overlap.   
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 3, 16-17 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718